Citation Nr: 0530176	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
osteochondritis dissecans of the left leg, with left knee 
disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The Act and the 
implementing regulations are applicable to the veteran's 
claim.  

In this case, a review of the claims file does not reveal 
that the veteran has been advised of the changes brought 
about by the VCAA regulations, other than a citation to 
38 C.F.R. § 3.159 in the Statement of the Case.  
Specifically, the appellant has not been sent any VCAA-type 
notice.  Additionally, he has not been informed as to what 
evidence he is to submit and what evidence VA will obtain.  
Unfortunately, the Board must remand the veteran's claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.




Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal that complies with the 
notification and duty to assist 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). 

2.  In the event the veteran has been 
treated by VA for his left knee disorder 
after October 5, 2005 (when records were 
obtained for the claims file) or recently 
by any private medical care provider 
(whose records are not in the claims 
file), such records should be obtained.

3.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased rating for a left knee 
disability.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the statement of 
the case issued in January 2004, and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


